NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 16-2304
                                       ___________

         RICKY EMERY KAMDEN-OUAFFO, trading as KAMDEN GROUP,
                                            Appellant

                                             v.

NATURASOURCE INTERNATIONAL, LLC; LASZLO POKORNY, individual and in
his capacity with NaturaSource International, LLC; HILL'S PET NUTRITION, INC., a
   Delaware Corporation; COLGATE- PALMOLIVE CO.; JOHN DOES 1-10; ABC
                                     CORP. 1-10
                     ____________________________________

                     On Appeal from the United States District Court
                               for the District of New Jersey
                         (D.C. Civil Action No. 3-15-cv-06290)
                      District Judge: Honorable Anne E. Thompson
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                    July 12, 2017

              Before: RESTREPO, SCIRICA and FISHER, Circuit Judges

                              (Opinion filed: July 21, 2017)
                                     ___________

                                        OPINION *
                                       ___________
PER CURIAM

*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Pro se appellant Ricky Kamdem-Ouaffo appeals the District Court’s judgment

granting attorney’s fees, costs, and interest to the appellees. For the reasons set forth

below, we will affirm.

       In 2013, Kamdem-Ouaffo sued NaturaSource International LLC, Laszlo Pokorny

(NaturaSource’s sole member), Hill’s Pet Nutrition, Inc., and Colgate Palmolive Co. (the

parent company of Hill’s) in New Jersey state court. In his complaint, Kamdem-Ouaffo

raised 14 state-law claims. In June 2015, after the parties had completed discovery, the

defendants moved for summary judgment. On August 14, 2015, Kamdem-Ouaffo filed a

notice of removal in the United States District Court for the District of New Jersey.

       On September 29, 2015, the District Court granted the defendants’ motions to

remand the matter to state court. On December 4, 2015, the District Court awarded

attorney’s fees and costs of $4,162.60 to NaturaSource and Pokorny and $10,036.24 to

Hill’s and Colgate. On April 12, 2016, at the defendants’ request, the District Court

entered amended “money judgments” in their favor. These judgments reiterated the fee

awards from the District Court’s previous order, but added an interest provision, stating

that “[i]nterest shall accrue on the outstanding judgment amount at a rate equal to the

weekly average 1-year constant maturity Treasury yield.” D.C. dkt. #54. On May 6,

2016, Kamdem-Ouaffo filed a notice of appeal challenging the money judgments.

       The scope of this appeal is limited. As Kamdem-Ouaffo acknowledges, because

the District Court remanded the matter to state court based on a lack of subject-matter

jurisdiction, this Court lacks jurisdiction to review the District Court’s remand order. See
                                              2
28 U.S.C. § 1447(d); A.S. ex rel. Miller v. SmithKline Beecham Corp., 769 F.3d 204,

209 (3d Cir. 2014). Further, the District Court’s December 4, 2015 order awarding

attorney’s fees was immediately final and appealable. See Roxbury Condo. Ass’n, Inc. v.

Anthony S. Cupo Agency, 316 F.3d 224, 226 (3d Cir. 2003); Mints v. Educ. Testing

Serv., 99 F.3d 1253, 1257 (3d Cir. 1996). Because Kamdem-Ouaffo did not file his

notice of appeal within 30 days of that order, we do not have jurisdiction to review it.

See Fed. R. App. P. 4(a)(1)(A); Bowles v. Russell, 551 U.S. 205, 214 (2007).

       Our jurisdiction is consequently limited to reviewing the April 12, 2016 money

judgments, which are, in essence, amended judgments. However, “[t]he only issue

presented by [appellant’s] appeal from the court’s amending order is the validity of the

amendment itself.” Harman v. Harper, 7 F.3d 1455, 1457 (9th Cir. 1993). Thus, we can

review the amended order insofar as it added an award of interest, but not the award of

attorney’s fees and costs because Kamdem-Ouaffo could have challenged those matters

by appealing the initial order. See Am. Bankers Ins. Co. of Fla. v. Nw. Nat’l Ins. Co.,

198 F.3d 1332, 1338 (11th Cir. 1999); Buggs v. Elgin, Joliet & E. Ry. Co., 852 F.2d 318,

323 (7th Cir. 1988); see also 15B Charles A. Wright et al., Federal Practice and

Procedure § 3916 (2d ed. 2017 update). Kamdem-Ouaffo has raised no challenges to this

aspect of the judgment in either of his briefs. Accordingly, he has waived any argument

that he could properly present. See, e.g., United States v. Jackson, 849 F.3d 540, 555

n.13 (3d Cir. 2017).

       We will therefore affirm the District Court’s judgment.
                                             3